        Case 2:20-cv-08413-ODW-SK Document 16 Filed 12/08/20 Page 1 of 1 Page ID #:42

                                                                                                         JS-6
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
   No.            2:20-cv-08413-ODW (SKx)                                   Date   December 8, 2020
   Title          Ajia Munns v. Lithia Motors, Inc. et al.



   Present: The Honorable        Otis D. Wright, II, United States District Judge
                Sheila English                               Not reported                          N/A
                 Deputy Clerk                       Court Reporter / Recorder                    Tape No.
            Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Not present                                             Not present
   Proceedings:                                 In Chambers

         Pursuant to Plaintiffs’ Notice of Voluntary Dismissal (ECF No. 15) and FRCP 41(a)(1):

         IT IS HEREBY ORDERED that:

         1.     The entire action and all claims asserted therein are hereby DISMISSED WITH
                PREJUDICE as to Plaintiff and WITHOUT PREJUDICE as to the putative
                class; and

         2.     All dates and deadlines in this action are VACATED and taken off calendar.

         The Clerk of the Court shall close this case.

         IT IS SO ORDERED.

                                                                                      :     00
                                                     Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 1 of 1
